Citation Nr: 1422949	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-27 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for the residuals of a head injury.

3.  Entitlement to service connection for bilateral flat feet.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a right hand disability.

7.  Entitlement to service connection for rosacea. 

8.  Entitlement to service connection for a lumbar spine disability.

9.  Entitlement to service connection for chronic diarrhea and irritable bowel syndrome (gastrointestinal disability).

10.  Entitlement to service connection for bilateral hearing loss.

11.  Entitlement to service connection for migraine headaches.

12.  Entitlement to service connection for hypercholesterolemia.

13.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a right foot disability and, if so, whether service connection is warranted.

14.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to August 1982, February 1991 to May 1991, December 1995 to September 1996, and May 2002 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) from May 2007 and September 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issues on appeal.

The issues of entitlement to service connection for the residuals of a head injury, migraine headaches, bilateral hearing loss, rosacea, flat feet, a right knee disability, a right foot disability, a right shoulder disability, and a right hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1992 rating decision, the RO denied service connection for a right foot disability.  The Veteran was notified of the decision but did not file a timely appeal. 

2. The evidence added to the record since the last final decision in August 1992 is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim for service connection for a right foot disability, and creates a reasonable possibility of an allowance of the claim.

3.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran's sinusitis was caused or aggravated by his service.

4.  Resolving the benefit of the doubt in favor of the Veteran, the Veteran's gastrointestinal disability was caused or aggravated by his service.

5. Resolving the benefit of the doubt in favor of the Veteran, the Veteran's lumbar spine disability was caused or aggravated by his service.

6.  Hypercholesterolemia is a laboratory finding and is not considered to be a disability for VA purposes.

7.  Prior to August 6, 2013, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

8.  Since August 6, 2013, the Veteran's PTSD has been manifested by occupational and social impairment, with reduced reliability and productivity. 


CONCLUSIONS OF LAW

1.  The August 1992 rating decision that denied the claim for service connection for a right foot disability is final.  38 U.S.C.A. § (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen the claim for service connection for a right foot disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

3.  Sinusitis was caused or aggravated by active service.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

4.  A gastrointestinal disability, manifested by chronic diarrhea, was caused or aggravated by active service.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  A lumbar spine disability was caused or aggravated by active service.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

6.  The requirements for service connection for hypercholesterolemia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

7.  For the period prior to August 6, 2013, the criteria for an increased 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2014).

8.  Since August 6, 2013, the criteria for a rating in excess of 50 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, with respect to the Veteran's claim for service connection for hypercholesterolemia VA has satisfied its duty to notify through December 2006 and June 2007 letters.  The claim was readjudicated, most recently in a September 2013 supplemental statement of the case.  Mayfield, 444 F. 3d at 1333-34.

This claim for increased rating for PTSD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has reviewed the Veteran's paperless Virtual VA and VBMS file claims file.  Additionally, the Veteran was afforded VA examinations in January 2007 and August 2013, in order to adjudicate her increased rating claim.  Those examinations addressed the severity of the Veteran's current psychiatric disorder. The Board finds that from these examinations, clear conclusions with reasoned medical explanations were reached and are sufficient to decide the Veteran's claim.  With regard to the claim for service connection for hypercholesterolemia, the Board notes that although no VA examination was conducted with regard to this claim, none is warranted as that claim does not meet the threshold criteria to be considered a disability for VA purposes. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

New & Material Evidence

The RO denied the Veteran's claim for service connection for a right foot disability in an August 1992 rating decision.  At the time of the decision, the RO found that there was no evidence of a current right foot disability, thus service connection was denied. 

Although in the May 2007 and September 2007 rating decisions on appeal, the RO declined to reopen the Veteran's claim for service connection for a right foot disability, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claim de novo.  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1100, 20.1103.  Thus, the previous decision became final because the Veteran did not file a timely appeal. 

The claim for service connection may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his claim in December 2006.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

After a review of all the evidence, the Board finds that the evidence received since the last final decision in August 1992 is not cumulative of other evidence of record, relates to an unestablished fact, and raises a reasonable possibility of substantiating his claim. 

Specifically, since the last final denial, the Veteran has submitted more specific statements as to the cause of his right foot disability and has also submitted other lay statements that describe the effect of the injury on the Veteran for years following the incident.  These statements lead the Board to believe that the Veteran does in fact suffer from a current right foot disability and further development in that regard should be undertaken.  Moreover, whereas previously the Veteran stated only that he had injured his right foot while completing field exercises in preparation for being deployed overseas, he has since provided specifics regarding the injury.  He now clarifies that  he had injured his right foot while completing a field exercise in 1991, at which time a medic who was completing the course next to him treated the wound on the scene, giving him six stitches before they moved forward.  Lay statements from other servicemen are consistent with the Veteran's contention that he injured his foot and had lasting right foot pain and problems once he was deployed.  

The new evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of an appellant's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Shade, 24 Vet. App. at 118.  Accordingly, the claim for service connection for a right foot disability is reopened.  To that extent only, the appeal is allowed.  The claim for service connection for a right foot disability is addressed in the remand portion of this decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection for certain chronic diseases may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection; instead, they ease the combat veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza.  The statute provides a basis for determining whether a particular injury was incurred in service but not a basis to link the injury etiologically to the current condition.  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Veteran's service personnel records demonstrate that he served in the Special Forces in support of the Persian Gulf War, including in Afghanistan, over a period of three different deployments.  He also served in Bosnia during a period of time that, as described by the Veteran in numerous lay statements and to his treating physicians, caused him both multiple physical and psychological impairments due to the conditions of the service and from witnessing violence.  At the outset, the Board finds that the Veteran's statements concerning the circumstances of his deployments to be credible.

Sinusitis

The Veteran contends that while stationed in Afghanistan, he inhaled fecal matter and other environmental hazards that caused or aggravated his sinusitis.  

Service treatment records reflect that on April 1991 Desert Storm Demobilization, the Veteran reported having had sinus trouble since 1984.  An October 1994 National Guard record reflects that the Veteran reported having chronic sinusitis.  It was under control at present.  In May 1996, while on active duty, the Veteran reported having sinus pain.  Physical examination resulted in the diagnosis of sinusitis.  The Veteran's service personnel records include an Environmental Exposure Memo which stated that while stationed in Uzbekistan and Afghanistan in 2002 and 2003, the Veteran was exposed to chronically intense dust storms and airborne particular matter without the benefit of a mask.  He was also exposed to volatile fumes that contained thirty different complex hydrocarbons, as well as arsenic and cyanide in the soil, air, and water.  In May 2002, while on active duty, the Veteran reported sinus pain, cough, and headache.  There was pain upon palpation of the nasal cavity.  A December 2002 record notes that he had a persistent post-nasal drip and cough.  His sinuses were not tender to palpation.  The diagnosis was a upper respiratory infection.  On his May 2003 post-deployment questionnaire, the Veteran reported having had a runny nose and cough during his deployment.  An August 2007 sworn statement by the Veteran, completed after his periods of active duty but is part of his official service treatment record, states that while stationed with a special operation task force in Afghanistan, he was constantly exposed to chemicals and feces in the air.  He and many others suffered from recurring sinus infections and were treated for such in service.  

Private treatment records reflect treatment for sinusitis multiple times in 2005 and 2006.  In December 2005, the Veteran sought treatment for a severe nosebleed.  He denied any previous episodes.  He had been using nasal spray for sinusitis.  He was found to have a deviated nasal septum.  He underwent a septoplasty in February 2006.  A June 2007 private treatment record shows a diagnosis of chronic sinusitis.  

In July 2010, the Veteran's physician stated that the Veteran had been treated for sinusitis beginning in 2008 and that he had had chronic sinus problems since returning from Afghanistan in 2003.

In this case, the Board finds that there is evidence that the Veteran suffered from sinusitis while in service, specifically, while serving in the Persian Gulf War.  He has stated numerous times that he inhaled toxins and fecal matter that aggravated his sinusitis and that he and many other soldiers were treated for sinusitis.  Mostly, however, he endured the conditions without seeking treatment due to conditions of his deployment.  Post-service treatment records demonstrate ongoing sinusitis since at least 2005.  The Veteran's private physician has related his sinusitis to his service.  While that medical nexus opinion contains no rationale and is thus generally less persuasive, in this case, the Board finds that it is nonetheless probative because it is supported by the record.  In this case specifically, the Board finds that the Veteran's lay statements of onset and aggravation of sinusitis while stationed overseas are entirely consistent with his circumstances of service.  Those contentions are supported by the environmental hazards memorandum included in his official service personnel records.  Thus, the Board finds that the Veteran's credible and competent testimony that his sinusitis was caused or aggravated by his service is supported by the record as a condition that occurred in combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  After having first established service incurrence, the Board also finds that the medical evidence is at least in equipoise as to whether his current sinusitis was caused or aggravated by his service.  Significantly, there is no medical evidence against the Veteran's claim.  Accordingly, the Board finds that, when resolving the benefit of the doubt in favor of the Veteran, service connection for sinusitis is warranted.  

Gastrointestinal Disability

The Veteran contends that his irritable bowel syndrome had its onset in service.  He contends that while he was stationed in Bosnia, he suffered from chronic diarrhea that he thought might have been due to parasites picked up while traveling.

Service treatment records reflect that in September 1996, the Veteran had a history of abdominal cramping and diarrhea for eight months.  The diagnosis was IBS or parasites.  It was noted that he had had extensive travel.  In November 1996, the Veteran reported that while stationed in Bosnia and Italy, he developed severe diarrhea.  He continued to have diarrhea when he returned home.  At home, he had been seen by a private physician who had treated him from Giardia.  The Veteran underwent a colonoscopy for chronic diarrhea of an unknown etiology that was considered to be probably irritable bowel syndrome.  

Private treatment records dated in November 1996 confirm that when the Veteran returned home from Bosnia, he was treated for chronic diarrhea.  He was diagnosed with chronic gastritis.  VA treatment records dated from 2005 onward document an ongoing diagnosis of chronic diarrhea following service in Bosnia.  The Veteran was taking medication for the condition.  

On June 2007 VA examination, the Veteran reported that he had had chronic diarrhea since returning from Bosnia in 1996.  He was treated with medication and had had a subsequent occurrence.  He had also been diagnosed with esophagitis.  He currently had symptoms of diarrhea one to four times daily.  Physical examination and review of the record resulted in a diagnosis of chronic diarrhea, stable on medication.  The examiner concluded, however, that the Veteran's chronic diarrhea was less likely than not caused by his service because there was not enough credible evidence to support the premise that his present chronic diarrhea was caused by his service.  The post-service treatment records did not mention any identified bacteria to cause chronic diarrhea.

In this case, however, the Board places less probative weight on the June 2007 VA opinion and accords greater probative value to the Veteran's lay statements and the other medical evidence of record that supports the Veteran's claim.  For example, the June 2007 VA examiner did not address the relevant service treatment records that demonstrated ongoing chronic diarrhea related to the Veteran's service in Bosnia.  Thus, although his chronic diarrhea may not have been caused by his service, such does not rule out the conclusion that it began in service.  In that regard, the Veteran's service treatment records document eight months of chronic diarrhea while stationed in Bosnia, and the post-service treatment records show treatment for chronic diarrhea within two months of returning home from active service.  Moreover, the Veteran continues to suffer from diarrhea and his VA physicians have also linked that condition to his service in Bosnia.  Thus, there is evidence of a disease in service, continuity of symptoms since service (within two months of service separation), and a present disability.  The Veteran has also submitted numerous lay statements from service members who served with him and witnessed his chronic diarrhea and/or experienced the same symptoms themselves.  In light of the credibility of the Veteran's reported medical history, in that it is entirely consistent with the record and his circumstances of service, and demonstrated continuity since service, the Board finds that the 2007 VA opinion is outweighed by the record.  Because in this case the evidence is at least in equipoise as to whether the Veteran's current gastrointestinal disability had its onset in service, the Board finds that the benefit of the doubt favors the Veteran, and service connection for a gastrointestinal disability is warranted.

Lumbar Spine Disability

The Veteran contends that his current lumbar spine disability was caused or aggravated by many hard landings he experienced while parachute jumping, as well as other circumstances of service, including combat conditions while serving in the Persian Gulf war.

Service treatment records reflect that in August 1982, the Veteran injured his back after a parachute jump, which was considered to be a probable ligament injury.  In September 1982, the Veteran underwent a lumbar spine x-ray following injury after jumping from an airplane.  The x-ray was normal and he had full range of motion.  There was tenderness at the L4-5 level.  The assessment was probably ligamentous injury.  In March 1983, he was treated for a hard landing and diagnosed with lumbar strain, improving.  On April 1991 Desert Storm Demobilization, the Veteran reported back injuries due to the 1982 parachute injury and also to a 1986 civilian accident.  In April 1996, the Veteran reported having severe low back pain for 13 years following a parachute jump in 1982.  He had worn a brace for eight months and worked with a chiropractor.  On examination he had a stiff back with spasm.  There was sharp pain, as well as radiation to the right lateral thigh and right knee and weakness.  The diagnosis was somatic dysfunction of the lumbar spine and chronic lumbar pain.  A November 2001 Report of Medical History notes that the Veteran reported a back injury parachute accident in 1982, a re-injury in 1986, and ongoing back pain for which he sought chiropractic treatment.  

In March 2002, the Veteran's private physician stated that the Veteran had had a history of several accidents in the 1980s that had resulted in some nonsurgical nonfracture lumbar spine trauma.  His only clinical finding was mild degenerative disc disease at the L4-5 and L5 S1 levels.  

In June 2007, the Veteran's chiropractor stated that the Veteran had been his patient since 1988 for low back pain.  He had relayed to the physician early on that his low back condition had been caused by a bad parachute landing in 1982.  

A July 2007 National Guard examination noted that he had limited range of motion and pain on movement of the lumbar spine.  A June 2008 Medical Board Summary notes the 1982 parachute injury, as well as subsequent records noting degenerative joint and disc disease.  He had constant daily back pain.

On June 2007 VA examination, the Veteran reported that he had originally injured his back in a parachuting accident.  Physical examination and review of the claims file resulted in a diagnosis of degenerative joint disease of the lumbar spine.  The examiner opined that the Veteran's lumbar spine disability was less likely than not caused or aggravated by his service based upon review of the records.

In this case, the Board places greater probative weight on the two private opinions rather than on the June 2007 VA examination opinion, when determining that service connection for a lumbar spine disability is warranted.  Such is the case because the June 2007 VA opinion provided no rationale for the opinion reached.  Specifically, the opinion did not address the multiple documents, both lay statements and medical records, demonstrating that the Veteran injured his lumbar spine in a parachuting accident while in service.  On the other hand, the two private opinions link the Veteran's current lumbar spine disability with the parachuting injury that occurred in 1982 (one of which inferred such but did not specifically state the parachuting accident.).  As with the other claims that are being granted on appeal, the Board finds that the lay testimony in this case is credible, in that the Veteran has consistently stated that his lumbar spine has caused him pain since the 1982 hard landing, and has submitted multiple, detailed lay statements of witnesses who knew the Veteran at the time and in the subsequent years and attested to the same.  Moreover, the parachuting accident is documented in the service treatment records and is referred to in subsequent records.  Therefore, the Board finds that the Veteran's contention that his lumbar spine disability was caused or aggravated by his service to be credible and consistent with his service.  The Board also finds that the two private opinions are competent and persuasive evidence in support of the Veteran's claim, when reviewed alongside the medical and lay evidence in the file.  Accordingly, the Board finds that with regard to whether the Veteran's lumbar spine disability was caused or aggravated by his service, the evidence is at least in equipoise, and, when resolving the benefit of the doubt in favor of the Veteran, service connection for a lumbar spine disability is warranted.  

Hypercholesterolemia

The Veteran contends this his hypercholesterolemia had its onset in service.  

Service treatment records reflect that on August 1996 medical evaluation, he was diagnosed with hypercholesterolemia.  

However, the Board finds that service connection must be denied.  While the Veteran's records indicate that he has been diagnosed with hypercholesterolemia, or high cholesterol, service connection can only be granted for a disability resulting from disease or injury.  In this regard, the Board notes that "disability" means an impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Allen v. Brown, 7 Vet. App. 439, 448  (1995) (noting that, based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself"). 

Moreover, a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Hypercholesterolemia, like hyperlipidemia, represents a clinical finding, not a "disability" for VA purposes.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities; they are, therefore, not disabling entities for which compensation is payable under VA's rating schedule).  

As the Board finds that the preponderance of the evidence is against the claim for service connection for hypercholesterolemia, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107.

Increased Rating 

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD has been rated as 50 percent disabling under DC 9411.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicative of some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).  .

Turning to the evidence of record, VA treatment record reflect that in June 2006, the Veteran had symptoms of mood lability, hypervigilence, frequent nightmares, depression, anxiety, poor sleep, reduced concentration, and increased feelings of irritability and quick temper.  The Veteran had done well on new medication and had only a few nightmares in the previous two weeks.  He was well-dressed and well-groomed.  His thoughts were logical and goal-oriented.  His memory was basically intact.  His mood was sad at times and tearful when remembering his wife, who had died in a motor vehicle crash nine years earlier.  The diagnosis was recurrent depression and PTSD related to jobs and military experience.  A GAF of 65 was assigned.

On January 2007 VA examination, the Veteran reported having a depressed mood most of the time.  He had anhedonia, had no hobbies, had gained 10 pounds in the past year, and felt unmotivated to exercise.  He didn't sleep well and slept usually four to five hours per night with multiple awakenings.  He felt emotionally "dead" most of the time, but sometimes could get easily upset.  He felt hopeless, helpless, worthless, and had survivor's guilt.  He had some suicidal thoughts but none recently.  He had no homicidal thoughts or hallucinations.  

With regard to his social history, he reported that his wife had been killed as stated above.  He had one son who attended college.  He lived alone.  He had been engaged but that had ended following his last deployment to Afghanistan due to anger problems.  He had a good relationship with his son.  He had many military buddies and had acquaintances at work.  He had very few real friends and did not go out of the home.  His hobbies included doing some genealogy work and watching television.  He worked as a parole officer and noticed a difference in his use of force following his deployment to Afghanistan.  He had no drug or alcohol abuse history.  

Mental status examination revealed that he was clean, neatly groomed, and appropriately dressed.  His psychomotor activity was hyperactive and he was tearful at times.  His speech was unremarkable, spontaneous, clear, and coherent.  He was cooperative and attentive.  His mood was solemn.  He was oriented in all spheres.  His thought process was unremarkable.  He had normal judgment.  He had a sleep impairment that caused very poor memory and trouble staying awake.  There was no evidence of hallucinations, ritualistic or obsessive behavior, panic attacks, or homicidal thoughts or ideations.  His impulse control was fair in that he would spend more and eat more to make himself feel better.  His memory was mildly impaired.  While in Bosnia, he saw whole villages killed.  In his special forces unit, there were six suicides.  He endorsed many PTSD symptoms, including persistent re-experiencing of the traumatic events, persistent avoidance of stimuli associated with the trauma, persistent symptoms of increased arousal, disturbance causing significant distress or impairment in social, occupational, or other area of functioning, and cognitive and social symptoms, such as distancing himself and having poor memory.  The diagnosis was PTSD, chronic.  A GAF score of 45 was assigned.  His severe PTSD was responsible for the vast majority of his impairment.  His PTSD signs and symptoms resulted in deficiencies in most areas, including judgment, thinking, family relations, work, and mood.

A May 2008 private psychiatric evaluation demonstrated that the Veteran suffered from chronic, severe, PTSD, manifested by exposure to traumatic events in Bosnia in 1996 with feelings of helplessness during the events, recurrent nightmares of reliving the events, and avoidance of thoughts and feelings of the events.  He had a sense of foreshortened future and a sense of detachment.  He had irritability, insomnia, and difficulty concentrating.  He had vivid nightmares of what he saw in Bosnia.  All of these symptoms were exacerbated by the traumatic event of his wife being killed in a motor vehicle accident.  He suffered from many ongoing ailments due to his service, including chronic diarrhea related to his service in Bosnia.  He had ongoing suicidal preoccupation.  He could no longer work was a police officer because he was startled by a prank on the job and reacted strongly and angrily.  He avoided thoughts of war but was also fascinated by them and had spent some time talking with World War II veterans for therapeutic purposes.  

VA treatment records reflect that in August 2008, the Veteran stated that he was not doing well, he was not sleeping and having nightmares and intrusive thoughts.  His energy level was low, his appetite had increased, and he had thoughts of wanting to die in his sleep.  Mental status examination showed that he was cooperative and coherent.  His mood was anxious and dysphoric.  There were no overt paranoid thoughts or delusions.  He was cognitively intact.  A GAF score of 60 was assigned.  After taking a few years break from therapy, in July 2011, the Veteran reported that he had retired from his job.  He was enjoying life, travelling, doing civil war reenactments, and dating some.  He was no longer taking psychiatric medication because his stressful career was over.  His main concern was his insomnia.  His mood was slightly dysphoric, but hopeful.  His affect was congruent.  No suicidal or homicidal ideations were reported.  In January 2012, the Veteran reported poor sleep, with nightmares and intrusive thoughts about his military experiences.  He felt anxiety most of the time, as well as a low frustration tolerance and angry outbursts.  He was moderately depressed with a somewhat flattened affect.  There were no abnormalities of his thought organization, speech production, language syntax, or mobility.  In August 2012, the Veteran was taking psychiatric medication and that was helping his symptoms.  He was engaging in activities with other soldiers and that was helping him.  He had intrusive thoughts about past missions that were especially disturbing.

On August 2013 VA examination, the Veteran reported that he was in a new relationship that was going well.  He felt embarrassed to tell her of his mental health symptoms.  His son was the focus of his life.  He lived alone.  He helped to care for his sister who had mental health problems.  He saw friends every few weeks.  He talked to some friends every day.  Since his retirement, he had started doing volunteer work but stopped one year earlier due to turmoil in that organization.  He was taking college courses in theology.  He felt that his ongoing mental health treatment was very beneficial to him.  The Veteran met all of the symptoms for an ongoing diagnosis of PTSD.

Mental status examination revealed that the Veteran was well groomed and casually dressed.  His speech was within normal limits.  He had pleasant interaction.  He was oriented times three.  His attention was fair.  He endorsed a chronic depressed mood.  He ate food for comfort.  He said he had  had suicidal ideations only after his wife had died.  He had no recent history of suicidal attempts.  He had sleep disruption on a nightly basis.  He had nightmares every three days.  He had irritability but stated that he was not confrontational.  He felt that his PTSD symptoms had worsened with time and that he had more distressing recollections.  He had learned to deal with the symptoms better.  He was assessed to suffer from ongoing PTSD.  A GAF score of 55 was assigned.  The examiner determined that the Veteran suffered from occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior self-care, and conversation.

In this case, the Board finds that a staged rating is appropriate.  For, on January 2007 VA examination, the examiner concluded that the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran's PTSD was considered to be severe and chronic at that time, and resulted in suicidal thoughts, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  Specifically, as noted on VA examination, the Veteran had thoughts of wanting to die in his sleep, he was experiencing trouble on the job related to memory problems and irritability, he isolated himself from others and had limited communications with others socially, and had ongoing intrusive thoughts and nightmares.  A GAF score of 45 was assigned, which contemplates moderately severe symptoms.  Therefore, the Board finds that a higher 70 percent rating is appropriate for this time period.  The Board finds that the higher 70 percent rating is warranted until the next VA examination, dated August 6, 2013, which showed that the Veteran's symptoms had lessened.  For, at the time of the August 2013 VA examination, the Veteran reported that he had retired, he felt less stress following retirement, he was able to enjoy relationships with friends, he had a significant other, and he was volunteering with causes that gave him comfort.  The examiner determined that the Veteran's PTSD caused reduced reliability and productivity, and on examination it was shown that the Veteran suffered from some memory impairment, some disturbance of motivation and mood, and some difficulty when establishing social relationships.  His level of disability was notably less than on previous examination, and a GAF score of 55 was assigned, which connotes moderate psychological impairment.  The GAF scores assigned in the concurrent VA treatment records was higher, routinely 65, denoting mild to moderate impairment.  Accordingly, the Board finds that since August 6, 2013, a rating higher than 50 percent is not warranted, based upon the conclusions of the VA examiner.  The Board finds that these staged ratings comport with the record, as ongoing psychological treatment conforms with the staged rating.  Significantly, although the Veteran stated at the August 2013 VA examination that he felt that his PTSD symptoms had worsened, he also stated that he had learned to cope with the symptoms better.  Many of the symptoms reported on previous examination were no longer reported by the Veteran.  The August 2013 VA examiner concluded that the Veteran's PTSD did not result in deficiencies in most areas, as had been previously determined.

The Board finds that a higher 100 percent rating is not warranted at any time during the pendency of the appeal, however, as at no time has the Veteran been shown to exhibit any of the symptoms criteria of the 100 percent rating.  He has denied experiencing delusions, hallucinations, danger of hurting himself or others, disorientation, severe memory loss, or an inability to perform activities of daily living.

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also finds that a claim for a TDIU has not been raised by the record.  The Veteran retired from his position as a parole officer, and has not stated that his PTSD prevented him from further employment.

The weight of the credible evidence demonstrates that prior to August 6, 2013, the Veteran's PTSD has warranted a 70 percent rating.  Since August 6, 2013, it has warranted no more than a 50 percent rating.  Hart, 21 Vet. App. at 505.  The benefit of the doubt rule has been applied in determining the decision on appeal. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence sufficient to reopen a claim for service connection for a right foot disability has been received, the Veteran's previously-denied claim is reopened.

Service connection for sinusitis is granted.

Service connection for a gastrointestinal disability is granted.

Service connection for a lumbar spine disability is granted.

Service connection for hypercholesterolemia is denied.

Prior to August 6, 2013, a higher 70 percent rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits. 

Since August 6, 2013, a rating in excess of 50 percent is denied.

REMAND

Additional development is necessary prior to further adjudication of the claims for service connection for residuals of a head injury, migraine headaches, rosacea, bilateral flat feet, right knee disability, right shoulder disability, and right hand disability.

With regard to the claims for service connection for the residuals of a head injury and migraine headaches, the  Veteran contends that he suffered from multiple concussions while in service, specifically while stationed in Bosnia and the Middle East, and has resulting memory loss and migraine headaches.  He states that he suffered from a concussion in 1989 following a hard landing when parachute jumping and in 2002 after being subjected to a landmine blast in Afghanistan.  

The Veteran's service treatment records reflect that in July 1989, the Veteran hit his head on the ground and was knocked nearly unconscious following a hard landing after parachute jumping.  When he realized he was being dragged on the ground, he cut his parachute and tried to get up but could not.  He was medevac'd to a hospital and diagnosed with a concussion.  He stayed overnight for observation before being released.  An accompanying witness statement states that the Veteran was on the ground in his parachute with his helmet on.  He did not have any injuries but he appeared dazed and disoriented.  Medical records reflect that he was diagnosed with a closed head injury.  The following day, the Veteran felt well enough to return to duty and took medication for continuing headaches.   A February 1991 physical examination noted that he had had two concussions in childhood and another in 1989 following a parachute accident, with no sequalae.  A November 2001 Report of Medical History notes that the Veteran reported having had a concussion in 1974 and 1989, both due to parachute accidents.  The concussion was noted to have resolved.  In August 2005, the Veteran completed a medical review questionnaire stating that he had been treated for a closed head injury, concussion, and accompanying migraines, since October 2003.   A June 2008 Medical Board Summary stated that the Veteran had been diagnosed with migraine headaches in 2000.  

The post-service record also demonstrates, however, that the Veteran suffered a head injury in 2003 when he jumped out of a car when he was working as a police officer and was being harassed by a drug dealer.  The Veteran has traced his cognitive difficulties as having begun following the 2003 head injury.  VA treatment records reflect that the Veteran has been treated in the traumatic brain injury clinic for fatigue and dysomnia, with an ongoing diagnosis of "post-concussion migraine headaches" since at least 2005.  From these records, it is unclear if he has been diagnosed with a traumatic brain injury and, if so, as due to what particular event.  Therefore, the Board finds that a VA examination should be scheduled to determine whether he currently suffers from the residuals of a head injury and whether they were caused or aggravated by his service, or rather to civilian events.  38 C.F.R. § 3.159(c)(4).  In that regard, any available VA treatment records dated in 2003 should be obtained.

With regard to the claim for service connection for bilateral hearing loss, the Veteran's service personnel records include an Environmental Exposure Memo which stated that while stationed in Uzbekistan and Afghanistan in 2002 and 2003, the Veteran was exposed to extraordinary levels of acoustic trauma including living in close proximity to the jet flight lines, without ear protection.  His post-service audiological testing does not show left ear hearing loss that meets the requirements to be considered a disability for VA purposes.  One record dated in March 2008 shows right ear hearing loss that does meet that standard, but, another audiogram taken within days of that finding do not show such hearing loss.  The Board notes that those records are dated over six years ago.  In light of the Veteran's conditions of service, and because it is unclear whether he suffers from hearing loss currently, a VA examination and opinion should be scheduled in order to assess the claim.  38 C.F.R. § 3.159(c)(4). 

With regard to the claim for service connection for rosacea, the Veteran contends that when he was stationed at Masirah Island in Oman in 2002, the temperature would rise to 114 degrees and caused him to suffer from skin cancer on his face.  Service treatment records reflect that in September 1988, the Veteran had poison ivy on his arms, chest, and face.  The records do not document a diagnosis of rosacea.  In January 2006, the Veteran was treated for redness of the skin.  It was noted that it was thought that the symptoms had begun in 2002 while stationed in Afghanistan.  It was also noted that his father and grandfather had had a history of skin cancer.  In this case, in light of the Veteran's statements that he noticed having symptoms of skin irritation in service and the documentation of post-service skin treatment, a VA examination should be scheduled to determine whether the Veteran suffers from rosacea or another skin condition and the etiology of that condition.  38 C.F.R. § 3.159(c)(4).

With regard to his claims for service connection for flat feet, a right knee disability, a right shoulder disability, and a right hand disability, the Veteran  generally contends that these disabilities were caused by the rigors of his service which included over 20 years of service as a paratrooper and service in Special Operations.  Service treatment records reflect that in November 2001, on a Report of Medical History, the Veteran reported that he had "crushed" his hand in 1998.  He had limited range of motion of the hand.  He also reported that he  had "broken" his knee in 1983.  A July 2007 National Guard examination noted that he had limited range of motion and pain when moving his right shoulder.  The diagnosis was right shoulder impingement.  A July 2007 National Guard examination noted that he had laxity of the right knee and pain on ambulation.  The diagnosis was internal derangement of the knee.  An April 2008 x-ray showed no fracture or subluxation of the shoulder.  An April 2008 x-ray showed evidence of pes planus.  A June 2008 Medical Board Summary stated that the Veteran initially injured his right knee in the 1980s.  He had sharp knee pain once a week.  

Post-service treatment records reflect that the Veteran injured his right hand in a motor vehicle accident that occurred in 1998.

It appears that the Veteran sustained injuries, at least to his right knee, shoulder, and hand, outside of his active service.  However, it is possible that the conditions of his service aggravated those injuries or caused new injuries, despite the lack of documentation in the service records.  Moreover, it is unclear whether the Veteran currently carries a diagnosis of a disability of the feet, right knee, right shoulder, or right hand.  Accordingly, a VA examination and opinion should be obtained to determine the etiology of any current flat feet, right knee disability, right shoulder disability, and right hand disability.  38 C.F.R. § 3.159(c)(4).

With regard to the Veteran's claim for service connection for a right foot disability, service treatment records reflect that on 2008 Medical Board evaluation, the Veteran reported having injured his right foot when completing a field exercise in 1991.  The Veteran has provided ongoing specific contentions concerning the circumstances of injury to the right foot, that he stepped on his right foot incorrectly when completing a field exercise in 1991, received stitches in the field, and experienced on going foot pain since that time.  Therefore, the Board finds that a VA examination should be obtained in order to determine whether he currently suffers from a right foot disability and, if so, whether that disability was caused or aggravated by his service.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any available VA treatment records dated in 2003, specifically, those that might document the Veteran's 2003 head injury.

2.  Schedule a VA examination to determine the etiology of the Veteran's residuals of a head injury, to include migraine headaches.  The examiner should review the Veteran's claims file.  All opinions reached should include a thoroughly explained rationale.  The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that any residuals of a head injury, to include migraine headaches, any cognitive impairment, fatigue, or dysomnia, was caused or aggravated by his service, to include the 1989 hard landing and described landmine blast while stationed in Afghanistan, as well as other reported head injuries described as having occurred while stationed in Bosnia and the Middle East.  The examiner should also take into account the 2003 post-service head injury and any residuals related to that event when providing the requested opinion.  

3.  Schedule a VA examination to determine the etiology of the Veteran's bilateral hearing loss.  The examiner should review the Veteran's claims file.  All opinions reached should include a thoroughly explained rationale.  If the Veteran exhibits hearing loss in either or both ears that meets the VA's criteria for a hearing loss disability, the examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current hearing loss was caused or aggravated by his service, to include combat service during the Persian Gulf War. 

4.  Schedule a VA examination to determine the etiology of the Veteran's rosacea, or other skin condition.  The examiner should review the Veteran's claims file.  All opinions reached should include a thoroughly explained rationale.  The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's current skin condition or rosacea was caused or aggravated by his service, to include the conditions of service during the Persian Gulf War while stationed on Oman Island.

5.  Schedule a VA examination to determine the etiology of the Veteran's a) flat feet and any disability of the b) right knee, c) right shoulder, d) right foot, and e) right hand.  The examiner should review the Veteran's claims file.  All opinions reached should include a thoroughly explained rationale.  The examiner should provide an opinion as to whether it is at least as likely as not (within the realm of 50 percent probability or greater) that the Veteran's flat feet or disability of the right knee, right shoulder, right foot, or right hand was caused or aggravated by his service, to include his reports that he completed many hard parachute landings, as well as many training exercises that placed pressure and strain on his feet, right foot, right knee, right shoulder, and right hand.  The examiner should also take into account evidence of civilian injuries, including the motor vehicle accident that occurred in 1998, when providing the opinions requested.

6.  Then, readjudicate the claims for service connection for residuals of a head injury, migraine headaches, rosacea, bilateral flat feet, right knee disability, right shoulder disability, and right hand disability.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


